MEMORANDUM **
Antonio Lara, a native and citizen of Mexico, petitions for review of the decision *194of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. Although we lack jurisdiction over discretionary decisions, Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), we review de novo due process challenges, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). We deny the petition for review.
Lara’s sole contention on appeal is that the BIA’s decision without opinion does not comport with due process. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, No. 03-70477, petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *194courts of this circuit except as provided by Ninth Circuit Rule 36-3.